Citation Nr: 1545710	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right biceps disability.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 2001 to August 2004.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2008 rating decision of the VA Regional Office in Phoenix, Arizona that, among other things, denied service connection for bilateral blindness, a right elbow/arm condition, a right biceps disorder, and right knee disability.

The Veteran was afforded a personal hearing in February 2009 before the undersigned Veterans Law Judge sitting at Phoenix, Arizona.  The transcript is of record.  

In March 2010, the Board remanded the Veteran's appeal to Agency of Original Jurisdiction (AOJ) for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has symptoms affecting the right biceps that are related to service.  He maintains, however, that although the problem has been characterized as right biceps disability, it is actually his right shoulder from which pain emanates.  The Veteran indicated at the hearing in February 2009 that he had phrased the issue incorrectly and that it was actually a right shoulder disability that radiated pain into the biceps.  He stated that the doctor performing surgery on him had told him that right biceps symptomatology was related to the right shoulder.  The Veteran's statement is supported in the record by a VA clinician's statement in VA outpatient clinical records dated in April 2008 that biceps pain was probably related to subacromial bursitis and impingement.  His wife wrote on his behalf in January 2009 that the medical records stated it was a right arm biceps condition but that this was actually due to the right shoulder.

In this regard, the Veteran thus appears to raise the issue of service connection for right shoulder disability with which right biceps symptomatology is inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

In its March 2010 remand directive, the Board instructed the RO to take steps to develop the issue of entitlement to service connection for a right shoulder and biceps disability.  In September 2014, the AOJ sent the Veteran a letter notifying him of his VA examination.  The letter was sent to the incorrect address.  In the September 2015 Informal Hearing Presentation, the Veteran's representative stated that the Veteran did not receive the AOJ's letter and was unaware of his VA examination.  The representative indicated that the Veteran is legally blind and requested that the AOJ also call him to schedule his VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder and biceps disability.  The AOJ is directed to notify the Veteran via letter and via a telephone call of his scheduled VA examination.  The telephone call should be documented in the record.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right shoulder and biceps disability was incurred during active service.  
The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



